Citation Nr: 0828759	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-36 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a bilateral leg 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that in a June 2007 letter to his 
representative, the veteran requested that his Travel Board 
hearing, which was scheduled for later that month, be 
postponed due to an out-of-state obligation.  His 
representative notified the Jackson RO of this request after 
the hearing date, in a July 2007 letter.  Subsequently, the 
RO certified the appeal to the Board without having 
rescheduled the requested hearing.  In August 2008, the 
veteran's representative submitted a motion to the Board's 
Director of Management and Administration (01E), requesting a 
remand for the purpose of scheduling a Travel Board hearing.  
In the instant case, the Board finds that the August 2008 
Motion to Remand sufficiently satisfies the provisions of 
38 C.F.R. § 20.704(d) (governing motions for a new hearing 
date following failure to appear for a scheduled hearing).  
Good cause having been shown, the Board finds that the 
veteran's Travel Board hearing should be rescheduled on 
remand to the RO.  Id.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a Travel Board 
hearing. After the hearing is conducted, 
or if the veteran withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board, in accordance 
with appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




